                  Case 2:18-cv-08459-JEM Document 7 Filed 10/02/18 Page 1 of 2 Page ID #:44

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                               for the
                                                 CENTRAL     District of      CALIFORNIA

M,&+$(/67,/.(<, aQLQGLYLGXDO,                                   )
                                                                  )
                                                                  )
                                                                  )
                               Plaintiff(s)                       )
                                 v.                               )
                                                                           Civil Action No. 2:18-cv-08459-JEM
                                                                  )
<(/3,1& a 'HODZDUH corporation;and DOES                      )
1-10, inclusive,                                                  )
                                                                  )
                                                                  )
                              Defendant(s)                        )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
<HOS,QF




           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P.12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                              2VFDU02UR]FR%RWHOOR
                                                      One LLP
                                                9301 Wilshire Blvd.
                                                 Penthouse Suite
                                              Beverly Hills, CA 90210

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                              CLERK
                                                                                ERK OF COURT
                                                                                       COURT


Date:      10/02/2018
                                                                                      Signature of Clerk or Deputy Clerk




                                                                                                                           AO-440
                  Case 2:18-cv-08459-JEM Document 7 Filed 10/02/18 Page 2 of 2 Page ID #:45


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:18-cv-08459-JEM

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                           .

                 I personally served the summons on the individual at (place)
                                                                                    on (date)                            ; or

                 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                 , and mailed a copy to the individual’s last known address; or

                 I served the summons on (name of individual)                                                                   , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                           ; or

                 I returned the summons unexecuted because                                                                         ; or

                 Other (specify):
                                                                                                                                           .


           My fees are $                            for travel and $                  for services, for a total of $                       .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                               Server’s signature



                                                                                          Printed name and title




                                                                                                Server’s address


 Additional information regarding attempted service, etc:
